
	
		II
		110th CONGRESS
		2d Session
		S. 3345
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2008
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To promote the capture and sequestration of carbon
		  dioxide, to promote the use of energy produced from coal, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Future Fuels Act of
			 2008.
		2.Future Fuels
			 CorporationSubtitle A of
			 title XVI of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 1109)
			 is amended by adding at the end the following:
			
				1602.Future Fuels
				Corporation
					(a)Establishment
						(1)In
				generalThe Future Fuels Corporation (referred to in this section
				as the Corporation) is established as a government
				corporation.
						(2)AdministrationThe
				Corporation shall be subject to—
							(A)this section;
				and
							(B)chapter 91 of
				title 31, United States Code.
							(3)Board of
				directors
							(A)In
				generalThe Corporation shall be managed by a board of directors
				composed of 7 individuals who are citizens of the United States, appointed by
				the President, by and with the advice and consent of the Senate.
							(B)ChairpersonThe
				board of directors shall annually elect a Chairperson from among the members of
				the board of directors.
							(C)TermThe
				term of a member of the board of directors shall be 4 years.
							(4)TransfersThe
				Secretary shall transfer to the Corporation, from amounts appropriated and
				allocated to it, such sums as may be necessary to meet the requirements of this
				section.
						(b)Use of
				fundsBeginning in fiscal year 2009, funds transferred by the
				Secretary to the Corporation under subsection (a)(4) shall be expended by the
				Corporation to—
						(1)promote and
				deploy coal and coal cofired polygeneration technologies;
						(2)reduce—
							(A)the carbon
				footprint of coal consumption; and
							(B)the production of
				coal-based byproducts; and
							(3)conduct
				widespread carbon sequestration research, development, and deployment
				activities.
						.
		3.Carbon capture
			 and storage research, development, and demonstration programSection 963 of the Energy Policy Act of 2005
			 (42 U.S.C.
			 16293) is amended—
			(1)in the section heading, by striking
			 and
			 sequestration and inserting and storage;
			(2)in subsection (a), by striking and
			 sequestration and inserting and storage; and
			(3)by striking subsections (c) and (d) and
			 inserting the following:
				
					(c)Programmatic activities
						(1)GoalThe Secretary shall
				establish a program under which the Secretary shall conduct activities
				necessary to achieve the goal of annually sequestering at least 1,000,000 tons
				of carbon dioxide by January 1, 2015.
						(2)Review of
				existing dataNot later than 180 days after the date of enactment
				of the Future Fuels Act of 2008, the Secretary shall—
							(A)verify and
				analyze the results of any assessment conducted by any other Federal agency or
				a State relating to geological storage capacity and the potential for carbon
				injection rates, including a risk analysis of any potential geologic storage
				areas assessed; and
							(B)submit to the
				appropriate committees of Congress a report that describes the results of the
				verification and analyses under subparagraph (A).
							(3)RecommendationsAs
				soon as practicable after the date of enactment of the Future Fuels Act of
				2008, the Secretary shall submit to the appropriate committees of Congress
				recommendations on appropriate regulatory and advisory mechanisms for—
							(A)the determination
				of best technologies;
							(B)the
				identification and evaluation of state-of-the-art research, development, and
				deployment strategies for carbon capture and storage technologies;
							(C)the selection and
				operation of carbon dioxide sequestration sites; and
							(D)the transfer of
				liability for the sites to the United States.
							(4)Interstate
				compactsAs soon as practicable after the date of enactment of
				this Act, the Secretary shall develop model interstate compacts to govern the
				transportation, injection, and storage of carbon dioxide.
						(5)Demonstration projectThe
				Secretary shall conduct geological sequestration demonstration projects
				involving carbon dioxide sequestration operations in a variety of candidate
				geological settings, including—
							(A)oil and gas
				reservoirs;
							(B)unmineable coal
				seams;
							(C)deep saline
				aquifers;
							(D)basalt and shale
				formations; and
							(E)terrestrial
				sequestration, including restoration project sites provided assistance by the
				Abandoned Mine Reclamation Fund established by section 401 of the Surface
				Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231).
							(d)Authorization of appropriations
						(1)In
				generalThere are authorized to be appropriated to carry out this
				section—
							(A)$100,000,000 for
				each of fiscal years 2009 and 2010;
							(B)$105,000,000 for
				fiscal year 2011;
							(C)$110,000,000 for
				fiscal year 2012;
							(D)$115,000,000 for
				fiscal year 2013; and
							(E)$120,000,000 for
				fiscal year 2014.
							(2)Availability of
				fundsFunds made available for a fiscal year under paragraph
				(1)—
							(A)shall remain
				available until expended, but not later than September 30, 2014; and
							(B)may be
				reprogrammed, at the discretion of the Secretary, for expenditure for other
				demonstration projects under this title only after—
								(i)September 30,
				2010; and
								(ii)the Secretary
				provides notice of the proposed reprogramming to the appropriate committees of
				Congress.
								.
			4.Standby loans
			 for qualifying coal-to-liquid projectsSection 1702 of the Energy Policy Act of
			 2005 (42 U.S.C. 16512) is amended by adding at the end the following:
			
				(k)Standby loans
				for qualifying coal-to-liquid projects
					(1)DefinitionsIn
				this subsection:
						(A)Cap
				priceThe term cap price means the market price
				specified in a standby loan agreement above which the qualifying CTL project is
				required to make payments to the United States.
						(B)Conventional
				baseline emissionsThe term conventional baseline
				emissions means—
							(i)the lifecycle
				greenhouse gas emissions of a facility that produces combustible end products,
				using petroleum as a feedstock, that are equivalent to combustible end products
				produced by a facility of comparable size through a qualifying CTL
				project;
							(ii)in the case of
				noncombustible products produced through a qualifying CTL project, the average
				lifecycle greenhouse gas emissions emitted by projects that—
								(I)are of comparable
				size; and
								(II)produce
				equivalent products using conventional feedstocks; and
								(iii)in the case of
				synthesized gas intended for use as a combustible fuel in lieu of natural gas
				produced by a qualifying CTL project, the lifecycle greenhouse gas emissions
				that would result from equivalent use of natural gas.
							(C)Direct
				loanThe term direct loan has the meaning given
				the term in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
				661a).
						(D)Eligible
				entityThe term eligible entity means an entity that
				conducts a qualifying CTL project.
						(E)FacilityThe
				term facility means a facility at which the conversion of
				feedstocks to end products takes place.
						(F)Full
				termThe term full term means the full term of a
				standby loan agreement, as specified in the standby loan agreement under
				paragraph (2)(A)(ii)(III), which shall not be more than the lesser of—
							(i)30 years;
				or
							(ii)90 percent of
				the projected useful life of the qualifying CTL project, as determined by the
				Secretary.
							(G)Lifecycle
				greenhouse gas emissionsThe term lifecycle greenhouse gas
				emissions means the difference between—
							(i)the aggregate
				quantity of greenhouse gases attributable to the production and transportation
				of end products at a facility, including the production, extraction,
				cultivation, distribution, marketing, and transportation of feedstocks, and the
				subsequent distribution and use of any combustible end products; and
							(ii)(I)any greenhouse gases
				captured at the facility and sequestered;
								(II)the carbon content, expressed in units
				of carbon dioxide equivalent, of any feedstock that is a renewable biomass;
				and
								(III)the carbon content, expressed in units
				of carbon dioxide equivalent, of any end products that do not result in the
				release of carbon dioxide to the atmosphere.
								(H)Long-term
				storageThe term long-term storage means
				sequestration with an expected maximum rate of carbon dioxide leakage over a
				specified period of time that is consistent with the objective of reducing
				atmospheric concentrations of carbon dioxide, subject to a permit issued under
				any law in effect as of the date of the sequestration.
						(I)Market
				priceThe term market price means the average
				quarterly price of a petroleum price index specified in the standby loan
				agreement.
						(J)Minimum
				priceThe term minimum price means a market price
				specified in the standby loan agreement below which the United States is
				obligated to make disbursements to the qualifying CTL project.
						(K)OutputThe
				term output means all or a portion of the liquid or gaseous
				transportation fuels produced from the qualifying CTL project, as specified in
				the standby loan agreement.
						(L)Primary
				termThe term primary term means the initial term of
				a standby loan agreement, as specified in the agreement under paragraph
				(2)(A)(ii)(II), which shall not be more than the lesser of—
							(i)20 years;
				or
							(ii)75 percent of
				the projected useful life of the qualifying CTL project, as determined by the
				Secretary.
							(M)Qualifying CTL
				projectThe term qualifying CTL project means a
				commercial-scale project that converts coal to industrial feedstocks or 1 or
				more liquid or gaseous fuels for transportation or other uses or a project
				conducted at a facility that converts petroleum refinery waste products
				(including petroleum coke) into 1 or more liquid or gaseous transportation
				fuels—
							(i)that demonstrates
				the capture, sequestration, disposal, or use of the carbon dioxide produced in
				the conversion process; and
							(ii)for
				which—
								(I)the annual
				lifecycle greenhouse gas emissions of the project are at least 20 percent lower
				than conventional baseline emissions;
								(II)at least 75
				percent of the carbon dioxide that would otherwise be released to the
				atmosphere at the facility in the production of end products of the project is
				captured for long-term storage; and
								(III)the eligible
				entity has entered into an enforceable agreement with the Secretary to
				implement carbon capture at the percentage that, by the end of the 5-year
				period after commencement of commercial operation of the eligible qualifying
				CTL project—
									(aa)represents the
				best available technology; and
									(bb)achieves a
				reduction in carbon emissions that is not less than 75 percent.
									(N)Standby loan
				agreementThe term standby loan agreement means a
				loan agreement entered into under paragraph (2)(A)(i).
						(2)Agreements
						(A)Standby loan
				agreement
							(i)In
				generalThe Secretary may enter into standby loan agreements for
				the conduct of not more than 10 qualifying CTL projects, at least 1 of which
				may be a qualifying CTL project primarily designed to produce pipeline-quality
				natural gas from domestic coal.
							(ii)RequirementsA
				standby loan agreement entered into under clause (i) shall—
								(I)provide for a
				direct loan from the Secretary to the eligible entity for the qualifying CTL
				project;
								(II)specify the
				primary term of the standby loan agreement;
								(III)specify the
				full term of the standby loan agreement; and
								(IV)establish a cap
				price and a minimum price for the primary term of the standby loan
				agreement.
								(B)Profit-sharing
				agreement
							(i)In
				generalSimultaneously with entering into a standby loan
				agreement under subparagraph (A), the Secretary may enter into a profit-sharing
				agreement with the eligible entity.
							(ii)RequirementsUnder
				a profit-sharing agreement, if the market price exceeds the cap price in a
				calendar quarter, a profit-sharing payment shall be made for the calendar
				quarter, in an amount equal to the difference between—
								(I)the amount that
				is equal to the product obtained by multiplying—
									(aa)the amount that
				is equal to the difference between—
										(AA)the market
				price; and
										(BB)the cap price;
				and
										(bb)the output of
				the qualifying CTL project; and
									(II)the total amount
				of any loan repayments made for the calendar quarter.
								(3)Loan
				disbursements
						(A)DisbursementA
				loan subject to a standby loan agreement shall be disbursed during the primary
				term of the standby loan agreement during any period in which the market price
				falls below the minimum price.
						(B)Amount
							(i)In
				generalSubject to subparagraph (B), the total amount of
				disbursements in any calendar quarter under subparagraph (A) shall be equal to
				the product obtained by multiplying—
								(I)the difference
				between—
									(aa)the minimum
				price; and
									(bb)the market
				price; and
									(II)the output of
				the qualifying CTL project.
								(ii)LimitationNotwithstanding
				clause (i), the total amount of disbursements in any calendar quarter shall be
				not more than the total amount of disbursements specified in the applicable
				standby loan agreement.
							(4)Loan
				repayments
						(A)In
				generalSubject to subparagraph (B), the Secretary shall
				establish terms and conditions, including interest rates and amortization
				schedules, for the repayment of a loan under this subsection within the full
				term of the standby loan agreement.
						(B)LimitationsIn
				establishing the terms and conditions under subparagraph (A), the Secretary
				shall provide that—
							(i)if, in any
				calendar quarter during the primary term of the standby loan agreement, the
				market price is less than the cap price—
								(I)the qualifying
				CTL project may elect to defer some or all of the repayment obligations due
				during the applicable calendar quarter; and
								(II)if an election
				is made under subclause (I), any unpaid obligations will continue to accrue
				interest during the deferral period;
								(ii)(I)if, in any calendar
				quarter during the primary term of the agreement, the market price is greater
				than the cap price, the qualifying CTL project shall meet the scheduled
				repayment obligation and any deferred repayment obligations, but shall not be
				required to pay in the applicable calendar quarter an amount that is more than
				the product obtained by multiplying—
									(aa)the amount that is equal to the
				difference between—
										(AA)the market price; and
										(BB)the cap price; and
										(bb)the output of the qualifying CTL
				project; and
									(II)the qualifying CTL project may elect to
				defer any repayment obligation in excess of the amount determined under
				subclause (I); and
								(C)at the end of the
				primary term of the standby loan agreement, the cumulative amount of any
				deferred repayment obligations and any accrued interest shall be amortized
				(with interest) over the remainder of the full term of the standby loan
				agreement.
						(5)Compliance with
				Federal credit reform Act
						(A)Upfront payment
				of cost of loanNo standby loan agreement may be entered into
				under this subsection unless the eligible entity, on execution of the standby
				loan agreement, makes an upfront payment to the United States that the Director
				of the Office of Management and Budget determines is equal to the cost of the
				loan, as determined under 502(5)(B) of the Federal Credit Reform Act of 1990 (2
				U.S.C. 661a(5)(B)).
						(B)Minimization of
				risk to the governmentIn making the determination of the cost of
				the loan for purposes of establishing the upfront payment under subparagraph
				(A), the Secretary and the Director of the Office of Management and Budget
				shall take into consideration the extent to which the minimum price and the cap
				price reflect historical patterns of volatility in actual oil prices relative
				to projections of future oil prices, based on—
							(i)publicly
				available data from the Energy Information Administration; and
							(ii)statistical
				methods and analyses that are appropriate for the analysis of volatility in
				energy prices.
							(C)Treatment of
				payments
							(i)In
				generalThe value to the United States of an upfront payment
				under subparagraph (A) and any profit-sharing payments under paragraph (2)(B)
				shall be taken into account for purposes of section 502(5)(B)(iii) of the
				Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5)(B)(iii)) in determining the
				cost to the Federal Government of a loan under this subsection.
							(ii)No
				costIf a loan under this subsection has no cost to the Federal
				Government, the requirements of section 504(b) of the Federal Credit Reform Act
				of 1990 (2 U.S.C. 661c(b)) shall be considered to be satisfied.
							(6)Applicable
				law
						(A)No double
				benefitA qualifying CTL project receiving a loan under this
				subsection may not, during the primary term of the standby loan agreement,
				receive a Federal loan guarantee under—
							(i)subsection (a);
				or
							(ii)any other
				law.
							(B)Subrogation,
				fees, and full faith and creditSubsections (g)(2), (h), and (j)
				shall apply to standby loans under this subsection to the same extent the
				provisions apply to loan
				guarantees.
						.
		5.Credit for
			 multi-product pipeline construction
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45Q.Coal-based
				transportation fuel pipeline credit
						(a)In
				generalFor purposes of section 38, in the case of an eligible
				taxpayer, the coal-based transportation fuel pipeline credit for any taxable
				year is an amount equal to the applicable amount for each gallon of qualified
				average daily throughput with respect to an eligible pipeline during the
				taxable year.
						(b)Applicable
				amountFor purposes of subsection (a), the applicable amount is
				an amount equal to—
							(1)$0.02 per gallon
				for the first 1,000,000 gallons of qualified average daily throughput,
				and
							(2)$0.01 per gallon
				for the number of gallons of qualified average daily throughput in excess of
				1,000,000 gallons.
							(c)Qualified
				average daily throughputFor purposes of this section—
							(1)In
				generalThe term qualified average daily throughput
				means the average of the amount of qualified fuel which enters the eligible
				pipeline on each day during the taxable year.
							(2)Termination
								(A)In
				generalNo amount of qualified fuel entering an eligible pipeline
				shall be taken into account for any day after December 31, 2015.
								(B)Special
				ruleIn the case of any taxable year which includes December 31,
				2015, any day in such taxable year following such date shall not be taken into
				account in determining the qualified average daily throughput for such
				year.
								(d)Other
				definitionsFor purposes of this section—
							(1)Eligible
				taxpayerThe term eligible taxpayer means any
				taxpayer who owns an eligible pipeline.
							(2)Eligible
				pipelineThe term eligible pipeline means a
				pipeline—
								(A)the original use
				of which commences with the taxpayer,
								(B)which is placed
				in service by the taxpayer after the date of the enactment of this Act and
				before December 31, 2012,
								(C)no written
				binding contract for the construction of which was in effect on or before
				December 31, 2007, and
								(D)which is used for
				the transportation of fuels derived from coal.
								Rules
				similar to the rules of section 179C(c)(2) shall apply for purposes of this
				paragraph.(3)Qualified
				fuelThe term qualified fuel means any liquid fuel
				derived from coal, or coal and biomass (as defined in section 45K(c)(3))
				through the Fischer-Tropsch processor another process converting coal into
				liquid
				fuel.
							.
			(b)Conforming
			 amendmentSection 38(b) of such the Internal Revenue Code of 1986
			 (relating to general business credit) is amended by striking
			 plus at the end of paragraph (32), by striking the period at the
			 end of paragraph (33) and inserting , plus, and by adding at the
			 end of following new paragraph:
				
					(34)the coal-based transportation fuel pipeline
				credit under section
				45Q(a).
					.
			(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of such Code (relating to other credits) is amended
			 by adding at the end the following new section:
				
					
						Sec. 45Q. Coal-based transportation fuel
				pipeline
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by this subsection shall apply to
			 property placed in service after the date of the enactment of this Act.
			6.Incentives to
			 capture coalmine methane
			(a)In
			 GeneralSection 45K of the Internal Revenue Code of 1986
			 (relating to credit for producing fuel from a nonconventional source) is
			 amended by adding at the end the following new subsection:
				
					(h)Application to
				coalmine methane gas
						(1)In
				generalThis section shall apply to coalmine methane gas—
							(A)captured or
				extracted by the taxpayer after the date of the enactment of this subsection
				and before the date that is 5 years after the date of the enactment of this
				subsection, and
							(B)utilized as a
				fuel source or sold by or on behalf of the taxpayer to an unrelated person
				after the date of the enactment of this subsection and before the date that is
				5 years after the date of the enactment of this subsection.
							(2)Coalmine
				methane gasFor purposes of this paragraph, the term
				coalmine methane gas means any methane gas which is—
							(A)liberated during
				qualified coal mining operations, or
							(B)extracted up to 5
				years in advance of qualified coal mining operations as part of a specific plan
				to mine a coal deposit.
							(3)Special rule
				for advanced extractionIn the case of coalmine methane gas which
				is captured in advance of qualified coal mining operations, the credit under
				subsection (a) shall be allowed only after the date the coal extraction occurs
				in the immediate area where the coalmine methane gas was removed.
						(4)Noncompliance
				with pollution lawsFor purposes of subparagraphs (B) and (C),
				coal mining operations which are not in compliance with the applicable State
				and Federal pollution prevention, control, and permit requirements for any
				period of time shall not be considered to be qualified coal mining operations
				during such
				period.
						.
			(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			7.Expanded clean
			 coal technology incentives
			(a)Expansion and
			 modification of advanced coal project investment credit
				(1)Credit rate
			 parity among projectsSection 48A(a) of the Internal Revenue Code
			 of 1986 (relating to qualifying advanced coal project credit) is amended by
			 striking equal to and all that follows and inserting
			 equal to 30 percent of the qualified investment for such taxable
			 year..
				(2)Expansion of
			 aggregate creditsSection 48A(d)(3)(A) of such Code (relating to
			 aggregate credits) is amended by striking $1,300,000,000 and
			 inserting $8,300,000,000.
				(3)Authorization
			 of additional projects
					(A)In
			 generalSubparagraph (B) of section 48A(d)(3) of such Code
			 (relating to aggregate credits) is amended to read as follows:
						
							(B)Particular
				projectsOf the dollar amount in subparagraph (A), the Secretary
				is authorized to certify—
								(i)$800,000,000 for
				integrated gasification combined cycle projects the application for which is
				submitted during the period described in paragraph (2)(A)(i),
								(ii)$500,000,000 for
				projects which use other advanced coal-based generation technologies the
				application for which is submitted during the period described in paragraph
				(2)(A)(i),
								(iii)$4,200,000,000 for integrated gasification
				combined cycle projects the application for which is submitted during the
				period described in paragraph (2)(A)(ii), and
								(iv)$2,800,000,000
				for other advanced coal-based generation technology projects the application
				for which is submitted during the period described in paragraph
				(2)(A)(ii).
								.
					(B)Application
			 period for additional projectsSubparagraph (A) of section
			 48A(d)(2) of such Code (relating to certification) is amended to read as
			 follows:
						
							(A)Application
				periodEach applicant for certification under this paragraph
				shall submit an application meeting the requirements of subparagraph (B). An
				applicant may only submit an application—
								(i)for an allocation
				from the dollar amount specified in clause (i) or (ii) of paragraph (3)(A)
				during the 3-year period beginning on the date the Secretary establishes the
				program under paragraph (1), and
								(ii)for an
				allocation from the dollar amount specified in clause (iii) or (iv) of
				paragraph (3)(A) during the 3-year period beginning at the earlier of the
				termination of the period described in clause (i) or the date prescribed by the
				Secretary.
								.
					(C)Capture and
			 sequestration of carbon dioxide emissions requirementSection
			 48A(e)(1) of such Code (relating to requirements) is amended by striking
			 and at the end of subparagraph (E), by striking the period at
			 the end of subparagraph (F) and inserting , and, and by adding
			 at the end the following new subparagraph:
						
							(G)in the case of
				any project the application for which is submitted during the period described
				in paragraph (2)(A)(ii), the project includes equipment to separate and
				sequester 65 percent of such project's total carbon dioxide
				emissions.
							.
					(4)Nameplate
			 capacityParagraph (1) of section 48A(e) of such Code is amended
			 by adding at the end the following new flush sentence:
					
						For
				purposes of subparagraph (C), in determining total nameplate generating
				capacity, the Secretary shall use the electric output that is guaranteed by the
				provider or supplier of the advanced coal-based generation technology based
				upon a certified heat and material heat
				balance..
				(5)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of the enactment of this Act.
				(b)Clean coal
			 energy bonds
				(1)In
			 generalSubpart I of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
					
						54C.Clean coal
				energy bonds
							(a)Clean coal
				energy bondFor purposes of this subchapter, the term clean
				coal energy bond means any bond issued as part of an issue if—
								(1)the bond is
				issued by a qualified issuer pursuant to an allocation by the Secretary to such
				issuer of a portion of the national clean coal energy bond limitation under
				subsection (c)(2),
								(2)100 percent or
				more of the available project proceeds from the sale of such issue are to be
				used for capital expenditures incurred by qualified borrowers for 1 or more
				qualified projects, and
								(3)the qualified
				issuer designates such bond for purposes of this section and the bond is in
				registered form.
								(b)Qualified
				project; special use rules
								(1)In
				generalThe term qualified project means a
				qualifying advanced coal project (as defined in section 48A(c)(1)) placed in
				service by a qualified borrower.
								(2)Refinancing
				rulesFor purposes of subsection (a)(2), a qualified project may
				be refinanced with proceeds of a clean coal energy bond only if the
				indebtedness being refinanced (including any obligation directly or indirectly
				refinanced by such indebtedness) was originally incurred by a qualified
				borrower after the date of the enactment of this section.
								(3)ReimbursementFor
				purposes of subsection (a)(2), a clean coal energy bond may be issued to
				reimburse a qualified borrower for amounts paid after the date of the enactment
				of this section with respect to a qualified project, but only if—
									(A)prior to the
				payment of the original expenditure, the qualified borrower declared its intent
				to reimburse such expenditure with the proceeds of a clean coal energy
				bond,
									(B)not later than 60
				days after payment of the original expenditure, the qualified issuer adopts an
				official intent to reimburse the original expenditure with such proceeds,
				and
									(C)the reimbursement is made not later than 18
				months after the date the original expenditure is paid.
									(4)Treatment of
				changes in useFor purposes of subsection (a)(2), the proceeds of
				an issue shall not be treated as used for a qualified project to the extent
				that a qualified borrower takes any action within its control which causes such
				proceeds not to be used for a qualified project. The Secretary shall prescribe
				regulations specifying remedial actions that may be taken (including conditions
				to taking such remedial actions) to prevent an action described in the
				preceding sentence from causing a bond to fail to be a clean coal energy
				bond.
								(c)Limitation on
				amount of bonds designated
								(1)National
				limitationThere is a national clean coal energy bond limitation
				of $2,000,000,000.
								(2)Allocation by
				secretaryThe Secretary shall allocate the amount described in
				paragraph (1) among qualified projects in such manner as the Secretary
				determines appropriate, except that the Secretary may not allocate more than
				$1,250,000,000 of the national clean coal energy bond limitation to finance
				qualified projects of qualified borrowers which are governmental bodies.
								(d)Qualified
				issuer; qualified borrowerFor purposes of this section—
								(1)Qualified
				issuerThe term qualified issuer means—
									(A)a clean coal
				energy bond lender,
									(B)a cooperative
				electric company, or
									(C)a governmental
				body.
									(2)Qualified
				borrowerThe term qualified borrower means—
									(A)a mutual or
				cooperative electric company described in section 501(c)(12) or 1381(a)(2)(C),
				or
									(B)a governmental
				body.
									(3)Cooperative
				electric companyThe term cooperative electric
				company means a mutual or cooperative electric company described in
				section 501(c)(12) or section 1381(a)(2)(C), or a not-for-profit electric
				utility which has received a loan or loan guarantee under the Rural
				Electrification Act.
								(4)Clean coal
				energy bond lenderThe term clean coal energy bond
				lender means a lender which is a cooperative which is owned by, or has
				outstanding loans to, 100 or more cooperative electric companies and is in
				existence on February 1, 2002, and shall include any affiliated entity which is
				controlled by such lender.
								(5)Governmental
				bodyThe term governmental body means any State,
				territory, possession of the United States, the District of Columbia, Indian
				tribal government, and any political subdivision thereof.
								(e)Special rules
				relating to pool bondsNo portion of a clean coal energy bond
				which is a pooled financing bond may be allocable to any loan unless the
				borrower has entered into a written loan commitment for such portion prior to
				the issue date of such issue.
							(f)Other
				definitions and special rulesFor purposes of this
				section—
								(1)Pooled
				financing bondThe term pooled financing bond shall
				have the meaning given such term by section 149(f)(4)(A).
								(2)Ratable
				principal amortization requiredA bond shall not be treated as a
				clean coal energy bond unless it is part of an issue which provides for an
				equal amount principal to be paid by the qualified issuer during each 12-month
				period that the issue is outstanding (other than the first 12-month
				period).
								(g)TerminationA
				bond shall not be treated as a clean coal energy bond if such bond is issued
				after December 31,
				2012.
							.
				(2)Conforming
			 amendments
					(A)Paragraph (1) of
			 section 54A(d) is amended to read as follows:
						
							(1)Qualified tax
				credit bondThe term qualified tax credit bond
				means—
								(A)a qualified
				forestry conservation bond, or
								(B)a clean coal
				energy bond,
								which is
				part of an issue that meets requirements of paragraphs (2), (3), (4), (5), and
				(6)..
					(B)Subparagraph (C) of
			 section 54A(d)(2), as added by section 106, is amended to read as
			 follows:
						
							(C)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means—
								(i)in
				the case of a qualified forestry conservation bond, a purpose specified in
				section 54B(e), and
								(ii)in the case of a
				clean coal energy bond, a qualified project specified in section
				54C(b).
								.
					(C)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1 is amended by adding at the end the following
			 new item:
						
							
								Sec. 54C. Clean coal energy
				bonds.
							
							.
					(3)Issuance of
			 regulationsThe Secretary of the Treasury shall issues
			 regulations required under section 54C of the Internal Revenue Code of 1986 (as
			 added by this section) not later than 120 days after the date of the enactment
			 of this Act.
				(4)Effective
			 dateThe amendments made by this subsection shall apply to bonds
			 issued after December 31, 2007.
				(c)Tax credit for
			 carbon dioxide sequestration
				(1)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business credits), as amended by
			 this Act, is amended by adding at the end the following new section:
					
						45R.Credit for
				carbon dioxide sequestration
							(a)General
				ruleFor purposes of section
				38, the carbon dioxide sequestration credit for any taxable year is an amount
				equal to the sum of—
								(1)$20 per metric ton
				of qualified carbon dioxide which is—
									(A)captured by the
				taxpayer at a qualified facility, and
									(B)disposed of by
				the taxpayer in secure geological storage, and
									(2)$10 per metric
				ton of qualified carbon dioxide which is—
									(A)captured by the
				taxpayer at a qualified facility, and
									(B)used by the
				taxpayer as a tertiary injectant in a qualified enhanced oil or natural gas
				recovery project.
									(b)Qualified carbon
				dioxideFor purposes of this section—
								(1)In
				generalThe term qualified carbon dioxide means
				carbon dioxide captured from an industrial source which—
									(A)would otherwise be
				released into the atmosphere as industrial emission of greenhouse gas,
				and
									(B)is measured at the
				source of capture and verified at the point of disposal or injection.
									(2)Recycled carbon
				dioxideThe term qualified carbon dioxide includes
				the initial deposit of captured carbon dioxide used as a tertiary injectant.
				Such term does not include carbon dioxide that is re-captured, recycled, and
				re-injected as part of the enhanced oil and natural gas recovery
				process.
								(c)Qualified
				facilityFor purposes of this section, the term qualified
				facility means any industrial facility—
								(1)which is owned by
				the taxpayer,
								(2)at which carbon
				capture equipment is placed in service, and
								(3)which captures
				not less than 500,000 metric tons of carbon dioxide during the taxable
				year.
								(d)Special rules
				and other definitionsFor purposes of this section—
								(1)Only carbon
				dioxide captured within the United States taken into accountThe
				credit under this section shall apply only with respect to qualified carbon
				dioxide the capture of which is within—
									(A)the United States
				(within the meaning of section 638(1)), or
									(B)a possession of
				the United States (within the meaning of section 638(2)).
									(2)Secure
				geological storageThe Secretary, in consultation with the
				Administrator of the Environmental Protection Agency, shall establish
				regulations for determining adequate security measures for the geological
				storage of carbon dioxide under subsection (a)(1)(B) such that the carbon
				dioxide does not escape into the atmosphere. Such term shall include storage at
				deep saline formations and unminable coal seems under such conditions as the
				Secretary may determine under such regulations.
								(3)Tertiary
				injectantThe term tertiary injectant has the same
				meaning as when used within section 193(b)(1).
								(4)Qualified
				enhanced oil or natural gas recovery projectThe term
				qualified enhanced oil or natural gas recovery project has the
				meaning given the term qualified enhanced oil recovery project by
				section 43(c)(2), by substituting crude oil or natural gas for
				crude oil in subparagraph (A)(i) thereof.
								(5)Credit
				attributable to taxpayerAny credit under this section shall be
				attributable to the person that captures and physically or contractually
				ensures the disposal of or the use as a tertiary injectant of the qualified
				carbon dioxide, except to the extent provided in regulations prescribed by the
				Secretary.
								(6)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any qualified carbon
				dioxide which ceases to be captured, disposed of, or used as a tertiary
				injectant in a manner consistent with the requirements of this section.
								(7)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2008, there shall be
				substituted for each dollar amount contained in subsection (a) an amount equal
				to the product of—
									(A)such dollar amount, multiplied by
									(B)the inflation
				adjustment factor for such calendar year determined under section 43(b)(3)(B)
				for such calendar year, determined by substituting 2007 for
				1990.
									(e)TerminationThis
				section shall not apply to qualified carbon dioxide after the date that is 5
				years after the date of the enactment of this
				Act.
							.
				(2)Conforming
			 amendmentSection 38(b) of such Code (relating to general
			 business credit), as amended by this Act, is amended by striking
			 plus at the end of paragraph (33), by striking the period at the
			 end of paragraph (34) and inserting , plus, and by adding at the
			 end of following new paragraph:
					
						(35)the carbon dioxide sequestration credit
				determined under section
				45R(a).
						.
				(3)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of such Code (relating to other credits), as amended
			 by this Act, is amended by adding at the end the following new section:
					
						
							Sec. 45R. Credit for carbon dioxide
				sequestration.
						
						.
				(4)Effective
			 dateThe amendments made by this subsection shall apply carbon
			 dioxide captured after the date of the enactment of this Act.
				
